Citation Nr: 0306513	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  00-03 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than June 20, 
2001, for assignment of a 10 percent disability evaluation 
for a right ankle disorder.

2.  Entitlement to an effective date earlier than June 20, 
2001, for assignment of a 10 percent disability evaluation 
for a left shoulder disorder status post acromioclavicular 
separation.  

(The issues of entitlement to service connection for a right 
knee disorder, and entitlement to service connection for a 
low back disorder will be the subject of a later decision.  )


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from July 1995 to 
July 1999.

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from the September 1999 rating decision 
of the Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO) in Los Angeles, California, 
in pertinent part granting service connection and assigning a 
noncompensable rating for both a right ankle strain and 
status post left shoulder acromioclavicular separation.  The 
appeal also comes from the November 2001 supplemental 
statement of the case granting an increased evaluation to 10 
percent for the right ankle sprain and an increased 
evaluation to 10 percent for the status post left shoulder 
acromioclavicular separation, both effective from June 20, 
2001.  The veteran initially disagreed with the 
noncompensable rating assigned for the two claimed disorders 
in January 2000, and thereafter recharacterized the 
disagreement, perfected as an appeal, with the effective date 
for the assignment of a higher, 10 percent evaluation for 
each of the two disorders.  

In the course of appeal, at a November 2002 hearing at the 
RO, the veteran testified before the undersigned, and a 
transcript of that hearing is included in the claims folder.  

The Board is undertaking additional development on the 
appealed issues of entitlement to service connection for a 
right knee disorder, and entitlement to service connection 
for a low back disorder.  This additional development is 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9 (a)(2)).  
When the development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  The veteran's left shoulder disorder status post 
acromioclavicular separation demonstrated pain affecting 
motion and functioning equivalent to malunion of the joint or 
nonunion with loose movement from the time of the veteran's 
separation from service on July 23, 1999.  

2.  The veteran's right ankle disorder demonstrated pain on 
motion and pain affecting functioning equivalent to moderate 
limitation of motion from the time of the veteran's 
separation from service on July 23, 1999.  


CONCLUSIONS OF LAW

1.  An effective date of July 24, 1999 for a grant of a 10 
percent evaluation for a right ankle disorder is warranted  
38 U.S.C.A. §§ 5103A, 5110(a), (b)(1), (2); 38 C.F.R. 
§§  3.102, 3.159, 3.326, 3.400 (b)(2)(i), (o)(2), 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2002)



2.  An effective date of July 24, 1999 for a grant of a 10 
percent evaluation for a left shoulder disorder, status post 
acromioclavicular separation, is warranted.  38 U.S.C.A. 
§§ 5103A, 5110(a), (b)(1), (2); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 3.400 (b)(2)(i), (o)(2), 4.40, 4.45, 4.71a, Diagnostic 
Code 5203  (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Development

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  The provisions of these regulations 
apply to this claim.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The veteran was afforded notice of the VCAA and of the 
assistance VA provided him in developing his claim, in a VCAA 
notice letter issued in March 2001.  He was afforded the 
opportunity of a hearing, an indeed a hearing was conducted 
before the undersigned at the RO in November 2002 (a Travel 
Board hearing).  He was afforded VA examinations in May 1999 
and June 2001 addressing his right ankle disorder and left 
shoulder disorder.  The veteran's service medical records 
were associated with the claims folder and were reviewed as 
part of the evidentiary record supportive of the claim.  In 
the March 2001 VCAA letter as well as in an April 2002 
statement of the case and by an associated April 2002 VA 
notice letter the veteran was requested to submit evidence or 
argument in support of his claims.  He provided copies of VA 
medical records in November 2002, and in a June 2001 report 
of contact he informed that he had only received VA treatment 
for his claimed disorders.  At the November 2002 Travel Board 
hearing the veteran attested to their being no additional VA 
medical records beyond those already in the claims folder and 
those he was submitting in November 2002.  

By the March 2001 VCAA letter, the April 2002 statement of 
the case, and the April 2002 notice letter, the veteran has 
been notified of the evidence that has been obtained by VA 
and that which he must obtain in furtherance of his claim.  
Additional evidence beyond that was either the veteran's 
testimony or VA medical evidence the veteran himself 
submitted.  Hence the veteran was aware of this additional 
evidence.  Because no additional evidence has been identified 
as available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the appellant 
what evidence would be secured by VA and what evidence would 
be secured by the appellant is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this regard, the 
veteran was specifically notified in the March 2001 VCAA 
letter that ultimately it was his responsibility to support 
his claim with appropriate evidence.  He has not identified 
any other evidence that is not now of record.  Thus, in the 
absence of the veteran identifying additional evidence that 
is not currently of record, the Board finds that providing 
further notice of what the veteran has already been informed 
of would be an inappropriate expenditure of already scarce 
resources.  The duty to assist and notify the veteran have 
been satisfied.  38 U.S.C.A. § 5103A.

Earlier Effective Dates

The effective date for entitlement to an increased rating for 
a service-connected disorder is the earliest date as of which 
it was factually ascertainable that an increase had occurred 
provided a claim is received within one year of such date.  
Otherwise the effective date for such an increased rating is 
the date of receipt of claim. 38 U.S.C.A. § 5110 (a), (b)(2) 
(West 2002); 38 C.F.R. § 3.400 (o)(2) (2002); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).  The effective date of an 
award of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2002).  For an award 
of disability compensation involving a direct service 
connection claim, the effective date of the award will be the 
day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a), (b)(1) (West 
2002); 38 C.F.R. § 3.400(b)(2)(i) (2002).

The veteran here claims entitlement to an earlier effective 
date for assignment of a 10 percent evaluation for his 
service-connected right ankle disorder, and an earlier 
effective date for a 10 percent evaluation for his service-
connected left shoulder status post right acromioclavicular 
separation.  The right ankle disorder has been appropriately 
rated under Diagnostic Code 5271, for limitation of motion of 
the ankle.  Under that code, where limitation of motion is 
moderate, a 10 percent evaluation is assigned, and where 
limitation of motion is marked, a 20 percent evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2002).  

The left shoulder disorder, status post acromioclavicular 
separation, has been appropriately rated under Diagnostic 
Code 5203, based on impairment of the clavicle or scapula.  
Under that code, where there is malunion of the joint, or 
nonunion without loose movement, a 10 percent evaluation is 
assigned; where there is nonunion with loose movement or 
dislocation, a 20 percent rating is assigned.  38 C.F.R. §  
4.71a, Diagnostic Code 5203 (2002).  However, the left 
shoulder disorder may also be rated on the basis of 
limitation of motion of the arm at the shoulder, where 
limitation of motion of the arm to shoulder level is assigned 
a 20 percent rating for either the major or minor arm, and 
limitation of motion to midway between the side and shoulder 
level is assigned a 20 percent rating in the minor arm and a 
30 percent rating in the major arm.  38 C.F.R. §  4.71a, 
Diagnostic Code 5201 (2002).

When reviewing the level of disability due to a service-
connected disability affecting a major joint or group of 
minor joints, and the rating is based on limitation of 
motion, the Board must consider an increased schedular rating 
based on functional loss due to pain on undertaking motion, 
weakened movement, fatigability, and incoordination.  
38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Hence the veteran's medical records must be 
considered in light of pain and effects of pain affecting 
motion and functional use of the joint, to consider whether 
an earlier effective date for the assigned 10 percent 
evaluation for each of the two claimed disabilities is 
appropriate.  

Medical records including the veteran's report of medical 
history as acknowledge by a reviewing physician in May 1999, 
and in service and post service records of treatment for pain 
including with Motrin, Flexeril, and Vioxx, show that the 
veteran has had ongoing intermittent and occasionally 
debilitating pain of multiple joints, including of the right 
ankle with instability and recurring sprains or strains, and 
of the left shoulder with recurrent pain on use.  The VA 
examiner for the veteran's compensation and pension 
examination in May 1999, two months prior to service 
separation, did not identify any current objective signs or 
symptoms of active disability of the right ankle or left 
shoulder so as to warrant compensable ratings based on pain 
on motion or on use.  

However, persistence of ongoing, intermittent pain 
interfering with functioning has been consistently complained 
of by the veteran.  In his October 1999 notice of 
disagreement he reported persistent daily ankle pain and pain 
in the left shoulder following any laborious physical 
activity.  In testimony before the undersigned in November 
2002 the veteran reiterated these complaints of persistence 
of pain since his injuries in service.  A post-injury 
physical condition has in both cases been productive of these 
pain symptoms - the recurrent right ankle sprain as 
documented in service medical records, and the left shoulder 
acromioclavicular separation with subsequent pain symptoms 
supported by physical findings also as documented in service 
- are suggestive of real ongoing pain conditions.  

The June 2001 VA examiner noted the veteran's complaints that 
he could not drive a car due to his left shoulder pain, and 
that he could not stand for prolonged periods due to his left 
ankle.  While this examiner perhaps doubted the severity of 
these disorders as portrayed by the veteran - characterizing 
him as a poor historian - the examiner nonetheless did not 
discount the veteran's complaints of pain, instead assessing 
that the veteran had pain in both the left shoulder and right 
ankle upon motion of each.  That examiner further assessed 
that the pain in each joint did result in a major functional 
impact on use of the joint.  Range of motion of the left 
shoulder was to 150 degrees flexion, 100 degrees abduction, 
90 degrees external rotation, and 80 degrees internal 
rotation.  While all these directional motions, with the 
exception of the abduction, were within the normal range, the 
examiner noted that these motions were with pain.  The 
veteran could dorsiflex the right ankle to 20 degrees and 
plantar flex to 30 degrees, but these motions were also with 
pain.  The Board concludes that there is ample inservice and 
post service evidence that the veteran's left shoulder 
disorder and right ankle disorder were disabling to a 
compensable degree from the time of separation from service, 
based on pain affecting functional use of each joint.  
38 C.F.R. §  4.71a, Diagnostic Codes 5201, 5271; DeLuca.  In 
this case, because both disability ratings for which an 
earlier effective date is appealed originate from claims for 
service connection filed within a year of service separation, 
the effective date of the grant of the 10 percent evaluation 
for both the right ankle and left shoulder, if the medical 
evidence so warranted, would be the day following the date of 
separation from service.  38 C.F.R. § 3.400(b)(2)(i) (2002).  
Accordingly, because the weight of the evidence is favorable 
to the claims, an earlier effective date of July 24, 1999, 
which is the day following the date of separation from 
service, is warranted for each assigned 10 percent 
evaluation.  
	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date of July 24, 1999, for the 
grant of a 10 percent evaluation for a right ankle disorder 
is granted, subject to the rules governing the payment of 
monetary awards.

Entitlement to an effective date of July 24, 1999, for the 
grant of a 10 percent evaluation for a left shoulder disorder 
status post left acromioclavicular separation is granted, 
subject to the rules governing the payment of monetary 
awards.




	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

